     Case 3:21-cr-00640-JLS Document 13 Filed 03/04/21 PageID.14 Page 1 of 1




1

2

3                           UNITED STATES DISTRICT COURT
4                          SOUTHERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                    Case No.   21-cr-00640 JLS
7                           Plaintiff,            I N F O R M A T I O N

8         v.                                      Title 21, U.S.C.,
                                                  Secs. 952 and 960 -
9    EDUARDO GONZALEZ VILLA,                      Importation of
                                                  Methamphetamine (Felony)
10                          Defendant.

11

12        The United States Attorney charges:
13        On or about February 6, 2021, within the Southern District of
14 California,     defendant,    EDUARDO   GONZALEZ    VILLA,   did   knowingly   and
15 intentionally import       a mixture and substance containing a detectable
16 amount of Methamphetamine, a Schedule II Controlled Substance, into the

17 United States from a place outside thereof; in violation of Title 21,

18 United States Code, Sections 952 and 960.

19               February 26, 2021
          DATED: _______________.
20                                          ROBERT S. BREWER, JR.
                                            United States Attorney
21

22

23                                          DANIEL K. GREENE
                                            Assistant U.S. Attorney
24

25

26

27

28

     DKG:ym:2/18/2021
